Citation Nr: 0408224	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  97-10 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
chondromalacia patella of the right knee.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from September 1974 to 
February 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision in 
which the Department of Veterans Affairs (VA) regional office 
(RO) in Newark, New Jersey, denied an increased rating for 
the veteran's service-connected right knee disability, then 
rated 10 percent, and denied an increased rating for the 
veteran's left knee disability, then rated zero percent.  In 
a June 1999 rating decision, the RO awarded an increased 
rating of 20 percent for the veteran's right knee disorder, 
and an increased rating of 10 percent for his left knee 
disorder, effective from the date of receipt of the veteran's 
claim for increased ratings in September 1993.  However, the 
issues of entitlement to higher ratings for the veteran's 
service-connected knee disorders remain before the Board.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The veteran has asserted in written statements, and during 
his testimony before the undersigned Acting Veterans Law 
Judge, that he is unable to work because of his service-
connected disabilities.  This assertion, at least by 
implication, is a claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  The RO has not adjudicated 
this claim and it is referred to the RO for appropriate 
action.




REMAND

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on the veteran's part.

The veteran contends that his disabilities from his service-
connected left and right knee chondromalacia patella have 
worsened and that he is entitled to higher ratings for such 
disabilities.

The veteran testified in September 2003 that he had applied 
for disability benefits administered by the Social Security 
Administration based on inability to work because of his 
service-connected bilateral knee disorders.  He testified 
that he was denied such benefits.  There is no indication 
that the RO has attempted to obtain, directly from the Social 
Security Administration, the records associated with the 
veteran's application for Social Security disability 
benefits.  It is not known whether the records from SSA would 
be relevant to the current claims, but VA is required to 
obtain evidence from the Social Security Administration, 
including decisions (if any) by an administrative law judge, 
and give the evidence appropriate consideration and weight.  
See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  38 C.F.R. 
§ 3.159(c)(2) (2003).

The veteran also testified, and the record indicates, that 
his most recent VA examination for compensation purposes was 
in May 2002.  He asserted that his disabilities from his 
service-connected knee disorders have worsened since that 
time.  Fulfillment of the VA's statutory duty to assist the 
veteran includes the conduct of a thorough and 
contemporaneous medical examination which take into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinsky, 1 Vet. App. 121 (1991).

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of his claims.  The consequences of 
failure to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a knee 
disorder since September 1992.  The RO 
should take all necessary steps to obtain 
any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO should obtain the veteran's 
medical and adjudication records from the 
Social Security Administration.  Such 
records, and all correspondence should be 
associated with the claims file.  The RO 
should continue to request these records, 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain these records should be 
fully documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed with respect to 
these claims.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his current 
disability(ies) from right and left 
chondromalacia patella.  The claims file 
must be made available to and reviewed by 
the examiner.  The examiner should 
comment specifically on ranges of motion, 
instability and/or subluxation, weakness, 
excess fatigability, gait disturbance, 
incoordination, loose motion, painful 
motion, and the presence or absence of 
arthritis, as determined by X-ray 
findings.  If the veteran has limitation 
of motion due to degenerative arthritis 
in his right and/or left knee, the 
examiner should express an opinion 
whether it is as likely as not that the 
degenerative arthritis is proximately due 
to or the result of the veteran's 
service-connected disability from 
chondromalacia patella.  The examiner is 
also requested to determine whether there 
is any scarring related to the veteran's 
service connected right and left 
chondromalacia patella.  If there is 
scarring the examiner is requested to 
indicate the dimensions of the scarring, 
and whether the scarring is superficial, 
poorly nourished, has repeated 
ulceration, unstable, tender and painful 
on objective demonstration, or limits the 
function of any part. 

5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
increased ratings for right and left 
chondromalacia patella.  If any of the 
benefits sought on appeal continues to be 
denied, the appellant and his 
representative should be provided a 
supplement statement of the case on the 
issues that are the subjects of this 
remand.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




